DETAILED ACTION
	Claims 1-20 are currently pending.  Claims 1-16 and 19-20 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 Examiner’s Note
Applicant's amendments and arguments filed 10/25/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 10/25/2021, it is noted that claims 1 and 19 have been amended and no new matter or claims have been added.
New Rejections:
The following rejections are newly applied.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the treatment system" in second line.  There is insufficient antecedent basis for this limitation in the claim.  Instant claim 1 is directed to a cosmetic system, not a treatment system, thus does not provide antecedent basis for claim 4.
Modified Rejections:
The following rejections are modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,973,574 (previously applied) in view of WO 2016/044582 (previously applied), WO 2010/091300 (Applicant provided) and US 5,294,230 (previously applied).
Regarding claim 1, the limitation of a cosmetic system for durable shaping of keratinous fibers is met by the ‘574 publication teaching a method for waving and straightening hair (abstract) wherein the hair maintains its shape until treated with an additional hair lotion (column 6, lines 25-35).
Regarding the limitation of a) an adhering composition comprising a polymer and a carrier and the adhering composition is configured to mechanically coat the keratinous fibers is met by the ‘574 publication teaching hair is soaked or coated with an aqueous 
Regarding b) a setting composition having an acidic to neutral pH and comprising i) one or more metallic coordination agent and ii) a carrier is met by the ‘574 publication teaching further treating with an aqueous solution of non-ionic or anionic surface active agent containing metallic ions that atomic weigh of which is larger than the calcium ions (column 1, lines 45-60) wherein the solution is taught to be an iron chloride solution (column 4, lines 60-67) wherein the pH may be from 7-12 (column 8, lines 1-10), thus teaching a neutral pH of 7.
Regarding c) a fixing composition having ii) a carrier is met by the ‘574 patent teaching the use of a third composition which contains an aqueous solution (column 6, lines 25-35).
Regarding claims 2-3, the limitation of further comprising an oxidizing agent that is present in one or more of (a) the adhering composition, (b) the setting composition and a sub-composition (a’) is met by the ‘574 patent teaching composition (b) containing iron chloride (column 4, lines 60-67), which is the elected oxidizing agent.
Regarding claim 4, the limitation of wherein the compositions are separately contained and the treatment system when applied to keratinous substrate in a stepwise process corresponding with sequential application of each of a, b followed by c, confers durable and re-programmable durable shaping to keratinous substrate is met by the 
Regarding claim 8, the limitation of wherein the one or more chelating agent is selected from EDTA is met by the ‘574 patent teaching the third hair lotion composition is taught to include ethylenediaminetetraacetic acid preferably in the di, tri or tetra sodium salt form (column 6, lines 30-40).  
Regarding claim 9-11, the limitation of wherein the one or more metallic coordination agent is selected from compounds suitable for forming coordination complexes comprising a metal selected form iron chloride is met by the ‘574 patent teaching iron chloride solution (column 4, lines 60-67).
Regarding claim 16, the limitation of further comprising a resetting composition that comprise at least one chelating gent and a carrier is met by the ‘574 patent teaching the use of a third composition which contains an aqueous solution containing ethylene diamine tetra acetic acid to restore the hair which has been waved or straitened with hair lotions I and II (column 6, lines 25-35).

The ‘574 publication does not specifically teach a) having an acidic to neutral pH and comprising at least one shape memory polymer comprising a four-armed branched 
The ‘574 publication does not specifically teach a fixing composition having a pH that is greater than the pH of the setting composition by at least pH = 1 and comprising a buffer and a carrier (claim 1c), which is 8-11 (claim 15).
The ‘574 publication does not specifically teach the PEG based polymer functionalized by covalent crosslinking with one or more metal coordination active groups comprising catechol (claim 5), wherein the PEG based polymer comprises a four-armed branched PEG based polymer comprises on each arm a metal coordination active group comprising a DOPA based amino acid and a short peptide (claim 6) wherein the total PEG is 1,200 Daltons to about 50,000 Daltons, each arm being from 300 Daltons to about 12500 Daltons (claim 7), comprising dopamine (claim 12), specifically C-(PEG-DOPA)4 (claim 13).
The ‘574 patent does not specifically teach wherein the resetting composition comprises a buffer that confers an acidic to neutral pH, wherein the pH of the resetting composition ranges from about 3 to about 6 (claim 16).

The ‘582 publication teaches methods and materials for delivery agents to hair, skin or nails (title) wherein one or more adhesive molecules alone or in combination with one or more interlocking metals, dyes and/or polypeptides (abstract).  The composition is for altering the color, appearance or stability of hair, skin and/or nails (page 1, lines 5-10).  The adhesive molecule can be 3,4-dihydroxypenyl-L-aline (DOPA) residues and can have the ability to interact with or bind to hair, skin and/or nails as well as the ability 
The ‘300 publication teaches treatment with a bio adhesive blend [002].  DOPA is taught as an unusual amino acid which is believed to be responsible for adhesion to substrates [004].  Examples of liquid adhesives are taught to be 4-armed poly(ethylene glycol) PEG end functionalized with a single DOPA or several Dopa residues and randomly alternating DOPA-lysine peptide (C-(PEG-DOPA)4) [0152].  This polymer provides both adhesive and cohesive properties to the system as it is believed the preferred amino acid lysine contributes to adhesive interactions on metal oxide surfaces through electrostatic interactions [0153].  A PEG of 10,000 Da is taught to be used in forming the C-(PEG-DOPA-BOC)4, [0288], which would result in 10,000 Da for each arm; and 40,000 Daltons total for the 4 arms present, teaching instant claim 7.
The ‘230 patent teaches a method of waving or straightening hair which includes the application of lotion at a pH of 7 to 12 and subsequently applying a neutralizing solution.  The hair is preferably treated at 5.5 to 8.5 pH followed by rebuilding the hair by applying an aqueous rebuilding lotion at pH 7 to 12.  Conventional alkaline materials 
It would have been prima facie obvious to one of ordinary skill in the art to use compositions I and II at a pH close to neutral as the ‘574 publication teaches alkaline solutions wherein the alkaline solutions include pH of 7 to 12 (column 8, lines 1-10) and wherein the ‘230 patent teaches a waving or straightening composition in which the treatment composition pH is preferably at 5.5 to 8.5, thus teaching overlapping pH ranges are known to be used in the treatment step of straightening or waving compositions, wherein the range teaches an optimizable parameter and about language allowed for amounts above and below the specifically cited claim range.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to follow the treatment step with an alkaline rebuilding lotion step containing an alkaline buffer as the ‘230 patent teaches a rebuilding lotion with a pH of 7 to 12 to rebuild the hair after being subjected to waving and straightening treatment.  The treatment pH would meet the limitation of the adhering composition and setting composition and the rebuilding pH would meet the limitation for the fixing pH, applied subsequent to the two treatment steps.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use PEG-DOPA in the composition taught by the ‘574 publication because the ‘574 publication teaches the need for interaction with the hair from a polymer-containing composition and the ‘582 publication teaches PEG-DOPA containing polymers are known to be used in compositions to adhere to hair. It would have been prima facie obvious to one of ordinary skill in the art before the filing prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06).
One of ordinary skill in the art would be motivated to include the C-(PEG-DOPA)4 as the ‘582 publication teaches the adhesive is used in combination with interlocking metals to adhere to the hair and can provide a change in appearance and stability, wherein the ‘574 publication uses a polymer composition to be applied to hair to change the appearance (straightening) and the second composition includes a metal, thus making it obvious to use the DOPA containing polymer to adhere the metal fixing agent to the hair in order to alter the appearance of said hair.  One of ordinary skill in the art before the filing date of the claimed invention would have reasonable expectation of success as the ‘574 publication teaches the first composition to include polymers which containing PEG components and the ‘582 publication teaches the use of PEG DOPA polymers to be used in compositions which are applied to the hair.
Regarding the steps of the adhering composition is configured to mechanically coat the keratinous fiber, the setting composition is configured to form initial crosslinking .

Claims 4 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,973,574 in view of WO 2016044582, WO 2010/091300 and US 5,294,230 as applied to claims 1-16 above, and further in view of US 20120012129 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 19-20 are taught by the combination of the ‘574 patent, the ‘582 publication, the ‘300 publication and the ‘230 patent.  
Regarding claim 19, the limitation of at least one receptacle that contains an adhering composting having an acidic to neutral pH, at least one shape memory polymer comprising a four-armed branched polyethylene glycol (PEG) based polymer that is functionalized with one or more metal coordination active groups and one or more chelating agent, in a carrier, ii) at least one receptacle that contains a setting composition having an acidic to neutral pH and the setting composition comprising one or more metallic coordination agent in a carrier; and at least one receptacle that 
Regarding the steps of the adhering composition is configured to mechanically coat the keratinous fiber, the setting composition is configured to form initial crosslinking of the at least one shape memory polymer of the adhering composition via the one or more metallic coordination agent and the fixing composition is configured to lock the durable shaping by at least one increasing covalent crosslinking of the at least one shape memory polymer of the adhering composition via the one or more metallic coordination agent or increasing ligand coordination from the initial crosslinking is met by the combination of method teaching the claimed components of the adhering composition, the setting composition and the fixing composition, and thus would be capable of the intended use when applied sequentially.
The combination of references does not specifically teach a plurality of separate receptacles, wherein the receptacles are selected from blister packs, packets, tubes, vials, squeeze bottles and combinations of these, the article of manufacture comprising at least one additional receptacle that contains any one or more of a resetting agent comprising at least one of a chelating agent, a buffer that confers an acidic to neutral pH and a carrier and (b) a cosmetic selected from a shampoo a conditioner, a serum, a colorant and combinations of these (claims 4 and 19-20).

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to provide the hair waving and straightening composition in the form of a kit as the ‘129 publication teaches that it is well known to provide cosmetics as kits.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘combination of references teach multiple component steps to achieve the straightening/waving of hair wherein the components are applied at separate times and the ‘129 publication teaches kits which container at least two containers, thus providing containers for keeping the components of the hair straightening/waving composition separate.  

Response to Arguments:
Applicant’s arguments have been fully considered and are not deemed to be persuasive.
103 over the ‘574 patent (Minagawa), the ‘582 publication (Brody), the ‘300 publication (Lee) and the ‘230 patent (Wu):
Applicant argues the Patent office is improperly conflating the pH values of two different embodiments disclosed by the ‘574 patent.  The ‘574 patent compositions I discloses the presently claim adhering composition and the composition II as disclosing 
In response, as noted by Applicant composition I and II are repeatedly referred to as alkaline solutions.  Applicant infers an alkaline solution must be a pH of greater then 7, however this definition is not given in the ‘574 publication.  Instead the ‘574 publication teaches an alkaline solution specifically naming the range as 7-12 (column 7, lines 45-55).  In this instance in regards to the first composition taught by the ‘574 patent the solutions are named as alkaline, however a specific pH range is not defined.  The ‘574 patent does however teach alkaline solution in a second embodiment, wherein the pH range for such an alkaline solution is defined as pH from 7-12.  Thus it would have been obvious to one of ordinary skill in the art that the alkaline solution in the first embodiment would have the same range of pH as the alkaline solution in the second embodiment, as the ‘574 publication teaches both solution to be alkaline and specifically defined the range in the second embodiment.  Thus, one of ordinary skill in the art would infer that the range of alkaline considered in the ‘574 publication is directed to the 7-12 pH range.
Applicant argues the reliance on the ‘230 patent (Wu) is clearly erroneous.  The ‘230 patent is completely irrelevant to either the ‘574 patent or the present application.  
In response, the ‘230 patent teaches a method of waving or straightening hair which includes the application of lotion at a pH of 7 to 12 and subsequently applying a neutralizing solution.  The hair is preferably treated at 5.5 to 8.5 pH followed by rebuilding the hair by applying an aqueous rebuilding lotion at pH 7 to 12.  Conventional alkaline materials or alkaline buffers such as ammonium hydroxide or trialkoniumamines may be used to adjust the pH or the corresponding carbonates (column 3, lines 60-65). It would have been prima facie obvious to one of ordinary skill in the art to use compositions I and II at a pH close to neutral as the ‘574 publication teaches alkaline solutions wherein the alkaline solutions include pH of 7 to 12 (column 8, lines 1-10) and wherein the ‘230 patent teaches a waving or straightening composition in which the treatment composition pH is preferably at 5.5 to 8.5, thus teaching overlapping pH ranges are known to be used in the treatment step of straightening or waving compositions, wherein the range teaches an optimizable parameter and about language allowed for amounts above and below the specifically cited claim range.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to follow the treatment step with an alkaline rebuilding lotion step containing an alkaline buffer as the ‘230 patent teaches a rebuilding lotion with a pH of 7 to 12 to rebuild the 
Applicant argues the patent office suggests it would have been prima facie obvious to use composition I and II of the ‘574 patent at a pH close to neutral because a completely different embodiment of the ‘574 patent teaches pH of 7-12 and because the ‘230 patent directed to a different chemical process operates at a pH range of 5.5-8.5.  This is clearly erroneous.  There is no expectation of success in such a modification.
In response, as addressed above the ‘574 patent teaches an alkaline pH for compositions I and II and later teaches alkaline pH to be in the range of 7-12 for a different composition.  Though the pH in composition I and II is not specifically taught to be 7-12 the ‘574 patent teaches an alkaline solution range to be pH 7-12 and this would be applicable to composition I and II alkaline solution.  Thus the motivation and expectation of success comes from the ‘574 patent itself.  It is noted that the first and second step of the ‘574 patent and the ‘230 patent have an overlapping pH range at 7-
Applicant argues the rejection of claim 19 has the same deficiencies as claim 1 as enumerated above.
In response, Applicant’s arguments regarding claim 1 are addressed as first presented.
Applicant argues the newly added limitations to claim 1 and claim 19.
In response, regarding the steps of the adhering composition is configured to mechanically coat the keratinous fiber, the setting composition is configured to form initial crosslinking of the at least one shape memory polymer of the adhering composition via the one or more metallic coordination agent and the fixing composition is configured to lock the durable shaping by at least one increasing covalent crosslinking of the at least one shape memory polymer of the adhering composition via the one or more metallic coordination agent or increasing ligand coordination from the initial crosslinking is met by the combination of method teaching the claimed components of the adhering composition, the setting composition and the fixing composition, and thus would be capable of the intended use when applied sequentially.
Applicant argues the ‘574 patent disclosure of a third composition which contains an aqueous solution as a fixing composition.  Lotion III explicitly relied upon by the office action is to restore hair and cannot possibly be considered a fixing composition.
In response, the ‘574 patent contemplates a third aqueous composition as is noted as it pertains to claim 1, however is not a fixing composition.  As is recited on claim 6, the ‘574 patent does not specifically teach a fixing composition having a pH that 
Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613